Excess profits tax; excess profits credit-unused — carry-back. — Plaintiff sued to recover excess profits tax paid for the year 1950 on the ground that the Commissioner of Internal Bevenue erred in computing its deduction for excess profits credit carryback from 1951 by subtracting it from plaintiff’s excess profits net income for 1950. Plaintiff contended that the amount of the credit should have been subtracted from 184/365ths of its 1950 net income after the allowance of all other deductions. (Sections 431 and 432 of the Internal Bevenue Code of 1939.)
The case came before the court on a stipulation of facts agreed to by the parties. Upon consideration thereof, together with oral argument of the parties, the court found *697that the method of computation used by the District Director of Internal Eevenue in determining plaintiff’s tax liability was correct and it was concluded that plaintiff was not entitled to recover. On January 19, 1962, the court ordered that the petition be dismissed.